DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/19/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent No. 6,655,694) in view of Diekevers et al. (US Pub. No. 2012/0161510).
Regarding claim 1, the Nakano reference discloses a mechanical seal (Figure) which seals an annular gap (gap between 19 and 16) between a rotating shaft (16) and a housing (19) having a shaft hole for the rotating shaft (Figure), the mechanical seal comprising: 
a fixed ring (1) fixed to the housing (Figure); and 

the rotating ring unit including: 
an annular elastic seal (14) having a first annular part (e.g. part at end of lead line 14) to which the rotating ring is fitted and thus fixed on an inner circumferential surface side thereof (Figure), a second annular part (e.g. part of 14 in contact with 16) provided in close contact with an outer circumferential surface of the rotating shaft (Figure), and a curved part (e.g. curved part of 14) which connects the first and second annular parts and is configured to follow a positional change of the second annular part with respect to the first annular part (Figure); 
an annular tightening member (22) which tightens an outer circumferential surface of the second annular part on the rotating shaft; and 
a metal case (15) including an annular fitting part (e.g. part of 15 radially outward of 2 and first annular part of 14) to which the first annular part is fitted and thus fixed on an inner circumferential surface side thereof (Figure).
However, the Nakano reference fails to explicitly disclose the fitting part including a processed part that has been processed to prevent slipping and is formed on an inner circumferential surface thereof, the processed part being configured to restrain the first annular part from rotating relatively in the circumferential direction.
The Diekevers et al. (hereinafter Diekevers) reference, a mechanical seal, discloses providing a roughening (38) to a seal housing where it contacts the seal. 

Regarding claim 2, the Nakano reference, as modified in claim 1, discloses the case comprises: an inward flange part (e.g. radially extending portion of 15) extending radially inwardly from an end of the fitting part (Figure); and an engaging protrusion (e.g. axially protruding portion of 15 radially inward of 17) extending from an end of the inward flange part to a side opposite to the rotating ring side and being configured to engage an engagement part provided in the tightening member (Figure, e.g. indirectly).
Regarding claim 3, the Nakano reference, as modified in claim 1, discloses the processed part is a knurled part (Diekevers, Para. [0050]).
Regarding claim 4, the modified Nakano reference discloses the invention substantially as claimed in clam 1. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 4 is anticipated by the modified Nakano reference.  The process by which the stopper is made is not a patentable distinction.
Regarding claim 5, the Nakano reference, as modified in claim 1, discloses the slipping stopper includes a plurality of recesses or protrusions extending in an axial direction e.g. radially offset portion of 15 radially outward of 2).

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the Nakano reference in view of the Diekevers reference, the argument is not persuasive because Para. [0052] discloses processing the housing part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GILBERT Y LEE/Primary Examiner, Art Unit 3675